UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
In re: §
§ .
TECHCRETE CONTRACTING, INC. § Case No. 18-11601-HCM-7
§
§
Debtor(s). §

NO-ASSET REPORT with a (Form 1)

The undersigned trustee reports to the Court that the Section 341 Meeting of Creditors
was concluded on July 8, 2019; that I have neither received any property nor paid any money on
account of this estate except exempt property; that I have made a diligent inquiry into the
financial affairs of the debtor(s) and the location of property available for distribution from the
estate over and above that exempted by law.

Pursuant to FRBP 5009, I hereby certify that the estate of the above-named debtor(s) has
been fully administered. I request that this report be approved, and that I be discharged from any
further duties as trustee.

The undersigned trustee certified that on this date, a copy was mailed to the U.S. Trustee,
Debtor(s) and the attorney for the debtor(s).

REPORT OF ABANDONMENT

Pursuant to local rule 6007(a}(1), the undersigned trustee reports the abandonment of the
following property (if real property, give legal description):

The trustee is satisfied that the above-described property has no value to the estate
because:

Dated: 08/08/19 /s/ Randolph N. Osherow

 

RANDOLPH N. OSHEROW, Trustee
State Bar No. TX15335500

342 West Woodlawn, Suite 100

San Antonio, TX 78212

Telephone (210) 738-3001

Fax (210) 737-6312
rosherow@hotmail.com

 
Form 1

 

 

 

 

 

 

 

 

 

 

 

 

 

INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT Page: |
ASSET CASES
Case No: 18-11601 HCM = Judge: H. Christopher Mott-Austin Trustee Name: RANDOLPH N. OSHEROW
Case Name: TECHCRETE CONTRACTING, INC. Date Filed (f} or Converted (c): 12/04/18 (1
34 1{a) Meeting Date: 04/26/19
For Period Ending: 08/08/49 Claims Bar Date: as/osf19
l 2 3 4 5 6 7 g
Estimated Net Value
(Value Determined | Praperty Asset Fully
Petition! by Trustee, Less Fonnally Sale/Funds Adm (FAY
Asset Description Unscheduled Liens, Exemptions, | Abandoned Received by Gross Value of Lien Exempt
{Scheduled and Unscheduled (u} Property) Values and Other Costs) | OQA=554(a) the Estate Remain Assets Aunount Amount

1. checking acct First United Bank ending 7033 95.05 95.05 0.00 FA 0.00 9.00
2. checking acct First United Bank ending 7306 858.32 858.32 60.00 FA 0.00 0.00
3. acets receivable 99 days or less 275,000.00 275,000.00 0.00 FA 6.00 0.00
4. acets receivable over 90 days ofd $00,006.00 509,000.00 6.00 FA 0.00 0.00
5. office eqiupment, furniture, computers, 3,000.00 3,060,00 0.00 FA 0.00 0.00
telephones

6. Claim against Foeris General Contractors $76,677.28 876,677.28 0.00 FA 0.00 6.00
7. Claim against Cadence McShane 256,507.50 256,507.56 0.06 FA 0.00 0.00
§. Claim against Oden hughes, LLC 252,314.00 252,314.06 0.00 FA 0.00 0.00
TOTALS (Excluding Unknown Vaiues) $2, 164,452.15 $2,164,452.15 $0.00 $0.00 $0.00 $0.00

 

Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
RE PROP# 5-~-printers, ete

Initial Projected Date of Final Report (TFR): 12/31/20 Current Projected Date of Final Report (TFR): 12/31/20

 

PFORMLEX Ver: 22.02

 

 
